Citation Nr: 0404720	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes, including on the basis of 
the extra-schedular provision, 38 C.F.R. § 3.321(b)(2).

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to the service-connected hepatitis type C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to September 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1999 (of 
which notice was given in May 1999) and March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran twice requested a hearing 
before a Veterans Law Judge, on his substantive appeals 
submitted in May 2000 and April 2003.  However, in May 2003, 
he submitted a handwritten letter and a form, both signed by 
him, indicating that he wished to withdraw his request for a 
hearing and have his claim proceed to the Board for 
adjudication on appeal, immediately.  

The issue of service connection for diabetes mellitus, as 
secondary to the service connected hepatitis type C is the 
subject of a remand immediately following this decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a rating decision dated in April 2002, the RO granted 
the claim for nonservice connected pension.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to nonservice-
connected pension.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to nonservice 
connected pension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to nonservice connected 
pension, the Board observes that the RO granted entitlement 
to nonservice connected pension in an April 2002 rating 
decision.  As a result, the RO's decision awarding 
entitlement to nonservice connected pension has been fully 
resolved, and thus has rendered moot, the administrative 
claim on appeal to the Board.  Therefore, having resolved the 
veteran's claim in his favor, there is no longer a question 
or controversy remaining with respect to entitlement to 
nonservice connected pension.  38 C.F.R. § 3.4 (2003).  Nor 
are any exceptions to the mootness doctrine present because 
the relief sought on appeal, the award of entitlement to 
nonservice connected pension, has been accomplished without 
the need for action by the Board.  See, e.g., Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

The Board therefore has no jurisdiction to review this issue.  
Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to nonservice connected 
pension is dismissed.



REMAND

As noted above, the veteran seeks entitlement to service 
connection for diabetes mellitus, as secondary to his 
service-connected hepatitis type C.

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)). Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the veteran argues that his diabetes 
mellitus, first diagnosed in January 2002, is the result of 
his service-connected hepatitis type C, first detected and 
diagnosed in March 1999, following a blood transfusion.

The record contains the opinion of a VA examiner, dated in 
May 2003.  The examiner concedes that medical literature 
establishes an association between diabetes mellitus and 
hepatitis type C.  However, he indicates that other medical 
literature disagrees.  He therefore opined that the veteran's 
type 2 diabetes mellitus was not caused by his hepatitis C, 
explaining

[u]ntil such time as the Institute of 
Medicine or other scientific organization 
conducts a study to show the etiology, 
not the association, but the etiology of 
hepatitis C and diabetes, it is this 
examiner's opinion that hepatitis C is 
not the etiology of type 2 diabetes 
mellitus.

Yet, the relevant regulation provides that a "disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected" 
(emphasis added).  38 C.F.R. § 3.310 (2003).

The veteran stated, in his January 2003 notice of 
disagreement, that his treating VA physician at the 
Shreveport, Louisiana VA Medical Center (VAMC) told him that 
his hepatitis type C caused his diabetes mellitus.  This 
opinion is not of record.  The physician must be given the 
opportunity to offer an opinion on the behalf of his patient.

In addition, the veteran has submitted various treatises 
demonstrating a connection between diabetes mellitus and 
hepatitis type C.  In one such treatise, offered by J. 
Reichen, Professor and Doctor of Medicine, it is noted that 
"hepatitis C conveys a risk to develop diabetes mellitus, in 
particular type 2."  The physician then discusses various 
studies which show a statistical increase in risk of diabetes 
for individuals with hepatitis C.  The report is followed by 
a significant list of references, including many studies and 
medical sources.

The Board finds that, under the circumstances, a thorough 
examination of the veteran by a specialist or specialists in 
diabetes mellitus and hepatitis type C, for the purposes of 
determining the affect of the service-connected hepatitis 
type C, with regard to this veteran, and whether it caused or 
contributed to the development of diabetes mellitus, in this 
veteran, is necessary.  See 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the veteran has indicated that he is seeking 
disability benefits from the Social Security Administration 
(SSA).  He indicated in treatment notes that his claim had 
been denied, but he was appealing it.  These records must be 
obtained.

The Board notes that the DAV v. Sec'y of VA, supra, 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed diabetes mellitus and service 
connected hepatitis type C from 1999 to 
the present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  In particular, 
the veteran should be asked to give the 
name of the VA physician who told him 
that his diabetes mellitus was the result 
of his hepatitis type C.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records to include any 
and all clinical medical records from all 
identified health care providers that are 
not already of record.

In particular, the RO should obtain any 
and all records of treatment accorded the 
veteran at the VAMCs in Alexandria and 
Shreveport, Louisiana that are not 
already of record, and any other VA 
facility the veteran may identify, from 
1999 to the present that are not already 
of record.

4.  The RO should contact the veteran's 
treating VA physician at the VAMC in 
Shreveport, Louisiana, and any other 
physician that the veteran identifies, 
and give them the opportunity to offer an 
opinion as to the cause of the veteran's 
diabetes mellitus.  The physician(s) 
should be asked the following question:
?	Is it as likely as not that the 
veteran's service-connected 
hepatitis type C caused or 
contributed to the now-diagnosed 
diabetes mellitus?

5.  The RO should verify whether or not 
the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA).  If so, the RO 
should obtain the decision that found the 
veteran disabled and any and all 
supporting medical evidence for that 
decision.

6.  When the above development has been 
completed, make arrangements to afford 
the veteran a VA examination by 
appropriate specialist(s) in diabetes 
mellitus and hepatitis C-other than Mike 
Evans, C.F.N.P., who offered the February 
and March 2003 opinions-to determine the 
nature, extent, and etiology of his 
diabetes mellitus.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
his diabetes mellitus.
?	Describe any current symptoms and 
manifestations attributed to his 
diabetes mellitus.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for manifestations of diabetes 
mellitus.
?	Provide an opinion as to the date of 
onset and etiology for his currently 
manifested diabetes mellitus.  The 
examiner is specifically requested 
to offer the following opinion:
1.	whether it is at least as 
likely as not that the 
veteran's service connected 
hepatitis type C caused or 
contributed to the development 
of the veteran's diabetes 
mellitus?

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the veteran's claim for service 
connection for diabetes mellitus, as 
secondary to the service-connected 
hepatitis type C, to include 
consideration under Allen v. Brown, 7 
Vet. App. 439, 446 (1995),  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



